 THE HARTFORD INS. GROUP579The Hartford Insurance GroupandUnited IndustrialWorkers of North America,PacificDistrict,affiliatedwith Seafarers'InternationalUnion ofNorth America,AFL-CIO. Cases 20-CA-5071 and20-CA-5113September 24, 1969DECISION AND ORDERBy CHAIRMAN MCCULLOCii AND MEMBI RSJENKINS AND ZAGORIAOn June 9, 1969, Trial Examiner Benjamin K.Blackburn, issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner further found that the Respondenthad not engaged in certain other unfair laborpractices alleged in the complaint and recommendedthe dismissal of these allegations. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief, and the GeneralCounsel filed a brief in support of the TrialExaminer's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts theTrialExaminer'sfindings,conclusions,andrecommendations.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, The Hartford InsuranceGroup, San Jose, California, its officers, agents,successors, and assigns. shall take the action setforth in the Trial Examiner's Recommended Order.theCharging Party, filed unfair labor practice chargesagainst The Hartford Insurance Group, referred to hereinasRespondent, in Case 20-CA-5071 on June 27, 1968,'and in Case 20-CA-5113 on July 22. On September 6 theCharging Party filed an amended charge in the latter case.On December 12 the General Counsel of the NationalLabor Relations Board, by the Acting Regional DirectorforRegion 20 (San Francisco, California), consolidatedthe two cases for hearing and issued a consolidatedcomplaint in which he alleged that Respondent hadviolated Section 8(a)(1) and (3) of the National LaborRelationsAct, as amended. Respondent's answer, dulyfiled on December 18, admits certain allegations containedin the consolidated complaint, denies others, and deniesthat Respondent committed any unfair labor practices. Iheard these cases, pursuant to due notice. in SanFrancisco, California, on February 27 and 28 and March3125. 26, and 27, 1969. At the outset of the hcarng Igranted the General Counsel's motion to amend thecomplaint in various respects, as a result of which somealleged unfair labor practices were stricken. Consequently,the issues litigated were (1) whether words allegedlyspoken by Respondent's admitted Supervisors John Clarkand Carlin P. Christensen on various occasions violatedSection 8(a)(l) of the Act and (2) whether the admitteddischarges of outside adjusters Robert E. Shea on June 18andRobert E Dilley on August 30 violated Section8(a)(3) and (1).All parties appeared at the hearing and were given lullopportunity to participate, to adduce relevant evidence, toexamine and cross-examine witnesses, to argue orally, andto file briefs.Upon the entire record,' including briefs filed byRespondent and the General Counsel, and from myobservationsof the demeanor of the witnesses whiletestifying under oath, I make the following:I.'i Hr BUSINESS 01 RESPONDENTRespondent, a Connecticut corporation, is engaged inthe insurance business throughout the United States. Itshome office is located in Hartford, Connecticut It hasbranch offices scattered over the country, including severalinCaliforniaOne of these is located in San Jose. Duringtheyear just prior to issuance of the consolidatedcomplaint herein,Respondent receivedmore than $1million in premiums and paid out more than $1 million inbenefits which crossed State lines in getting to or comingfrom its home office During the same period the San Joseoffice grossed more than $500,000, more than $50,000 ofwhich was remitted to the home office. On the basis ofthese admitted facts, I find that Respondent is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II.THi.LABOR ORGANIZATION INVOLVEDTRIAL EXAM [NER'S DECISIONSTATEMbNT OF THE CASi,BENJAMINK.BLACKBURN,TrialExaminer.UnitedIndustrialWorkers of North America, Pacific District.affiliatedwith Seafarers' International Union of NorthAmerica, AFL-CIO, referred to herein as the Union orThe consolidated complaint alleges.the answer admits,and I find that the Charging Party is a labor organizationwithin the meaning of Section2(5) of the Act.'All dates are1968, unlessotherwise spcLified.'TheGeneral Counsel's motion to correct thetranscript in variousrespectsis granted178 NLRB No.96 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDIll.THE UNFAIR LABOR PRACTICESThese cases grow out of an organizing campaign. TheUnion petitioned(HartfordInsuranceGroup,Case20-RC-8037) March 11 for an election in a unit composedof adjusters and appraisers at Respondent's San Josebranch officeA hearing was held on that petition onApril 19. On June 17 the Regional Director issued hisdecision that a unit of claims department employees at theSan Jose office was appropriate and directed an election.The election was held on July 15. The Union was certifiedas collective-bargaining representative of the San Joseclaims department employees on July 23. During thecourse of the campaign conversations took place in which,theGeneral Counsel contends, John Clark, manager oftheSan Jose claims department, and Carlin PChristensen, a supervisor of outside adjusters at the nextlower level in Respondent's supervisory hierarchy in SanJose, violated Section 8(a)(1). I deal with these variousincidentsherebefore turning to the major issueRespondent'smotive for discharging Robert Shea andRobert Dilley in the interest of simplicity. Although Ipass on them separately, 1 have considered each in thecontext of the total situation set forth in detail below.A. TheIndependent 8(a)(1)Issues1. John ClarkJust after the election on July 15, an adjuster namedPhilip Reinheimer had occasion to go into Clark's office.Clark was admittedly upset at the time. He said, referringto the Union's victory, "I suppose congratulations are inorder for you." Reinheimer said. "Thank you, we arepretty sure that we have done the right thing, at least 80percent sure."Clark said, "You'd better be real surebecause your career depends on it."' I agree with theGeneralCounselthatClarktherebythreatenedReinheimer with reprisal because of his adherence to theUnion. I find, therefore, that Respondent violated Section8(a)(1) of the Act in this episode.2.Carlin Christensena. InterrogationThe complaint alleges that Christensen "during March1968, and on or about July 21, 1968,4 . . interrogatedemployees regarding their membership in or activities onbehalf of the Union." This portion of the complaint isbased on the testimony of the two discriminatees. Sheaand Dilley testified that, from the time union activitiesbecame a topic of common knowledge and interest in theoffice,Christensen asked them casual questions aboutwhat was going on. Shea said, for example, "On severaloccasions he asked me what was going on in the union. ..On several occasions he asked me what was going onand I would just give him negative answers. I didn't givehim any information " A typical part of Dilley'stestimony reads:'The only discrepancy between Reinheimer's versionand Clark's versionisClark's assertion that his closing remark was"ihope you know whatyou havedone " If this isa credibilityconflict,Icredit Reinheimer overClark Inany event,I think the wordsClarkadmitted speaking are asmuch of an implied threat as the words attributed to himby Remheimer. Iwould finda violation ofSec 8(a)(1) in this incident even it I creditedClarkover Reinheimer'Thereisno evidenceof any specificincidenton or about July 21 whichQ. What wouldhe say to you?A.Well, "What'sgoing on with the union?What'shappening?"questionslike youmight have a problemas far as classification of th4 girls This type of thing.Christensen admits that this sort of exchange went onduring the preelection period.Christensen works in a largeroom alongside nonsupervisory employeesThe desks areonly a few feet apart Conversations among the employeesabout the union campaign and such details as whethercertain job classifications would be in or out of the unitwere carried on freely and openly in front of ChristensenThere isno evidence that Christensen sought to learn anysecrets about the Union for Respondent's benefit,that anyof the employees were, in fact, interfered with,restrained,or coerced by Christensen'scasual remarks, or that theconversations differed in any respect from the passingcomments on other topics of general interest which were adailyoccurrence between Christensen and the personsworking around him. I find,therefore,thatthe questionsasked by Christensen on these occasions were not of thesort which would reasonably be found to interfere with,restrain,or coerce employees in the exercise of theirSection 7 rights and that Respondent did not therebyviolate Section 8(a)(1).b.Threat of blacklistingThe complaint alleges that Christensen "threatenedemployees with blacklisting or loss of employment in theinsurance industry " Dilley testified that in May or June,before the discharge of Shea, Christensen "informed methat insurance companies keep or blacklist people that areinvolved in union activity and that I was either on theblacklist or would be because of my activities. ..Iagreed that I probably would be." Christensen deniedmaking any such statement. I credit Dilley. Thisstatementwasobviouslymade during one of theconversations rife in the office while the Union's petitionwaspending.UnlikeChristensen'scasualinquiriesconsidered just above, this remark was, considering thecontext in which it was made, reasonably calculated tocoerceDilley.Dilleywas a leader in the organizingcampaign. Even if Christensen meant it only as a joke. thespirit in which lie says he made many of his commentsabout the Union, mention of a blacklist could not havebeen funny to an employee in Dilley's position. I find,therefore, that Respondent violated Section 8(a)(1) of theAct in this espisode.c.Threat of dischargeThe complaint alleges that Christensen "threatenedemployees with discharge" between June 18 and July 15Dilley testified that, sometime in late June.Somebody had made a comment about something [-]one of the girls said something and I jokingly said thatitwould be in the budget for next year and as I walkedtoward my desk Mr. Christensen said that I wasn't inthe budget for next year. . .As I recall he said that ifthe union loses the election that I would be around fora couple of weeks at best - or something like that. . . .Ireplied that it would probably be shorter than that.Christensenwas asked whether he ever threatenedemployees with discharge between June 18 and July 15.could be interpreted as an interrogationSheawas discharged more than amonth before and was no longer on the premises Dtlley was on vacation atthat time THE HARTFORD INS. GROUP581He answered that he had one conversation with Dilley inwhich he said, "Mr. Dilley, I don't care about your unionactivities,but we still have to get the work done hereregardless. That is what we are hired for, to get the workdone." It is obvious that Dilley and Christensen aretalkingabouttwodifferentconversationsItakeChristensen's response to the question put to him to be adenial that he ever spoke the words attributed to him byDilley I credit Dilley. Even though Dilley himself puts thebeginningofthisexchange in a joking context,Christensen's remark is the same as the blacklist incidentconsidered just above. To a man in Dilley's shoes, whetherhe would be in next year's budget if the Union lost theelectionwas no joking matter. I find, therefore, thatRespondent violated Section 8(a)(1) of the Act in thisepisoded. Jobs foranti a ion votesThe complaint alleges that Christensen "advised anemployee that the Respondent had assured employeespermanent employment upon condition they would voteagainst representation by the Union." The only evidenceoffered in support of this allegation is Dilley's testimonythat, on June Rl, Christensen told him "that an adjusterby the name of Bud Mohn was being transferred to theSan Jose office from the Oakland office, that he was along time employee of the Hartford, some 15 years, andthat he had been interviewed by people in San Franciscoas far as management of the Hartford and probably wouldhave no choice but to vote against the union. . I saidsomething about `Here come the transfers,' or somethinglike that "There is no support for the precise allegation of thecomplaint in this testimony nor do the words allegedlyspoken by Christensen in this conversation establish, byany reasonable interpretation, that Respondent did, infact, predicateMohn's transfer to San Jose or his futurewith the Company on Mohn's promise to vote against theUnion. I find, therefore, that Respondent did not violateSection 8(a)(l) of the Act in this episode.B The Discharges1FactsThe claims department of Respondent's San Josebranch office employs both outside and inside adjusters. Acase is assigned to an outside adjuster when, in thejudgment of a claims supervisor, work is required outsidethe office in order properly to investigate, evaluate, andsettletheclaimRobertDilleywent to work forRespondent as an outside adjuster in September 1966,Robert Shea, in March 1967. Dilley had 8 year.' priorexperience in claims work. Shea had 10 John Clark cametotheSan Jose office as manager of the claimsdepartment in July 1967. William Dugan came to the SanJose office as a claims supervisor in late August 1967Dilley, Shea. Stallcup, and Mackey were assigned to himfor supervisionRespondent review's each employee's workon the anniversay date of his hiring and grants orwithholds an annual raise. When Dilley's anniversary datecame up in September 1967 Clark withheld his raise andplaced him on a month's probation. No formal notice wastaken of the end of the probation At the end of themonth Dilley continued to work for Respondent Ife didnot receive a raise. Carlin Christensen came to the SanJose office as a claims supervisor in July 1967. GilbertCooper and Donald Smith were originally assigned to himfor supervision. Around January 22 Dilley was transferredfrom Dugan's supervision to Christensen's 'On December I, 1967, Shea was involvedin a minoraccident while driving his company car Shea had beendrinking at the time, a fact reflected in the police report.Driving a company car while drinking is a firing offenseunderRespondent's rules.Shea reported what hadhappened to Clark. Clark told Shea, "Well, I don't thinkthat's any problem. We'll work that out all right." Clarktalked to higher management about the accident. Sheawas not discharged In February, Shea's company car wasdamaged on two more occasionsIn oneincident the frontend was damaged when Shea pushed his wife's car In theother, a fender was dented while the car was parked on aparking lot. Shea did not report either accident because heconsidered the first his fault and had the damage fromboth repaired at the same time at his own expense. Noneof the accidents was mentioned in any of Shea'ssubsequent dealings with Respondent leading up to hisdischarge.They were first raised by Respondent incross-examination of Shea during the hearing before meSeveralmaterial incidents took place in January inaddition to the transfer of Dilley from Dugan's toChristensen's supervisionDilley received a raise It wassmaller than the annual increase he would have receivedon the occasion of his anniversary in September 1967 ifClark had not found him wanting at that time. DugantoldDilleyhewas being transferred to Christensenbecause Respondent needed someone who was reliable tohandle the Santa Cruz territory Clark told Dilley heappreciated the way Dilley had worked with Dugan andrecognized Dilley's ability to deal with people effectively.ClarkdischargedMackeyonDugan'sexpressrecommendation Clark ordered adjusters to give priorityto new cases Shea complained about and was taken offsubrogation cases. a special responsibility he had handledup until that time in addition to his other duties. In lateFebruary or early March Christensen recommended thatClark fire I)illcy. Dilley was not discharged.From February 19 through March 1 a team composedof two men from Respondent's home office and MarvinFranklin,' a Pacific Department field supervisor, auditedtheSan Jose office. The audit consisted, in part, ofinspecting the files of all cases "created" in November1967, that is. all files which had come into existencebecause of claims filed in November A written report theauditors prepared at the end of their inspection ratedShea. "Aptitude good. initiative fair. ability as negotiatorand investigator is fairHas tendency to short-cutinvestigationsand documentation of files. Potential islimited at the present time." It rated Dilley. "Aptitude isfair, initiative is fair, ability as negotiator and investigatorisfair.Filesdisclose late reporting and attempts toshort-cut investigation'This shillwas caused by Dilley's assignment to the Santa CruzterritoryDonald Smith quit on December 18, 1967.atwhich time theSanta Cruz territory was assigned to Lee Purycar Although the record isnot completely clear on the point, I gather that Purycai, if he was notalready under Christensen's supervision,came under it at that point TheSantaCruzterritorycame open again on January R2 when Puryearbecame Respondent's resident claims adjusterinMontereyAssignment tothe Santa Cruz territory simply meant that Dilley was assigned all claimsrequiring outside work which originated in and around Santa Cruz'During the summer of 1967 Franklin performed a 6-week temporarytour of duty in the San Jose office as a fill-in claims supervisor Dilley wasunder his supervision at that time 1-ranklm was not happy with Dilley'swork because he felt that Dilley did not get enough information in his 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDSometime in December 1967 or January 1968 unionactivity began among adjusters employed in San Jose byFireman's Fund Insurance Company. The activity wascommon knowledge in the industry. In February Clarkwas instructed by his superiors in Respondent's PacificDepartment. located in San Francisco, not to dischargeanyone without clearing it with them. This order wasissuedbecauseRespondentanticipatedunfair laborpractice charges if it discharged employees during anorganizing campaign.Shea initiated union activities in Respondent's San Joseclaims department in the latter part of FebruaryHebegan by telephoning Sal Lopez, AFL-CIO representativefor Santa Clara County. He told Lopez that he had heardthat Fireman's Fund's adjusters were organizing and thathewas interested in organizingRespondent.Lopezreferred him to a representative of Insurance WorkersInternationalUnion, AFL-CIO. When Shea called thatman he learned that the Insurance Workers were nolonger interested. Shea then telephoned a friend whoworked for Fireman's Fund. Fhe friend put him in touchwith Dick Nyburg. an organizer for the Charging Party.The net result of all these telephone calls was a meetingon February 26 in a San Jose restaurant of Shea, Lopez,Nyburg, John Salazar, the Union's attorney, and JackJordan, an adjuster who worked for 1-ireman's Fund. Shealeftthemeetingwithasupplyof the Union'sauthorization cards.Sometime between February 26 and March 7 ShearecruitedDilley.They jointly started to sound out otheradjusters. The result was a meeting in another San Joserestaurant onMarch 7 arranged and conducted by Sheaand Dilley and attended by other adjusters employed byRespondent. On March 9 Nyburg met with Shea. Dillcy,and the other adjusters at the restaurant where Shea hadfirst gotten together with representatives of the Union. Atthe end of this meeting the adjusters named Shea andDilley as their in-plant representatives for purposes of theorganizing campaign. On March Il the Union filed thepetition in Case 20-RC-8037, supported by authorizationcards obtained by Shea and Dillcy. The petition wasreceived in Respondent's San Jose office the same day.Dugan criticized Shea's work from the beginning oftheirsupervisor-employee relationship.Thiswas notunusual, for the nature of Dugan's job required him tooversee closely the work of several adjusters all of whomhe criticized from time to timeHe was especiallyconcerned that Shea missed appointments This causedextrawork for Dugan because persons called up tocomplain or inquire, thus putting Dugan to the extra taskof straightening the matter out with SheaOn severaloccasionsDugan discussed his concern about the waySheawasdoinghisjobwithClarkHe neverrecommended that Clark discharge Shea. Clark initiated aconversation of this type with Dugan in early March.Dugan did not recommend that Clark lire Shea on thisoccasion.Clark decided to discharge Shea on March S.Pursuant to his instructions, he telephoned Rufty, claimsmanager of the Pacific Department, to report his decision.In a return call that day from Robert Harkins, personneldirector of the Pacific Department, Clark was authorizedtodischarge Shea on March 11. When the petition inCase 20-RC-8037 was received in the San Jose office onMarch 11, Jack Carlson, manager of the office, calledHarkins to report. He reminded Harkins that Shea wasscheduled to be fired that day and asked whether Clarkinvestigations for Dilley and Franklin to be able to do their jobs properlyshould go ahead as planned.Harkins told Carlson to holdup until he heard from San Francisco.The PacificDepartment consulted Wesley Sizoo, Respondent's lawyer.Later in the day, Harkins calledClarkand, pursuant toSizoo's advice,revoked the decision to discharge Shea.A few daysafterMarch 11 Dilley learned thatChristensen had been talking to some of the girls in theofficeabout the organizing campaignDillcytoldChristensen to ask him or Shea. not the girls, it he hadany questions about the Union.Christensen reported thisconversationtoClark.Sometime around this dateChristensen wrote a note to Clark in which he stated thatDilley was spending too much time on union activities andnotenough time on his work This followed aconversation with Dilley in which Christensen told Dilleythe same thingWhen the anniversary date of Shea'shiring came up in March, he was passed over for a raiseItwas during this period following the filing of thepetition in Case 20-RC-8037 that general conversationsabout the organizing campaign, what was going to happennext,andwho would be included in the unit wereparticularly common in the otlice. These conversations aretreated in greater detail in section A, 2,a,above.OnApril 19 the hearing inCase 20-RC-8037 was held at theBoard'soffice in San Francisco to resolve disputes overwho should be included in the unit. Clark testified forRespondent.Dilley and Karen Shiraki, an inside adjuster,testified for the Union.In earlyMay, while Dugan was on vacation, Clarkreviewed Shea's case files with him, pointing out areas inwhichShea'sworkwasdeficient.The deficienciesconsisting of not having done things which ought to havebeen done such as interviewing a witness to an accidentor, if the thing had been done, not properly reducing it tosome tangible form such as a memorandum or aphotograph which was present inthe file. These criticismswere similar to those voiced by Dugan to Shea throughouttheir relationship.Shea conceded that Clark's criticismswere justified and promised to try harder.In late MayDugan againcame to Clarkand discussed Shea'sshortcomingsAgain,Dugan did not recommend thatClarkdischarge Shea Shea was on vacation the week ofJune 9-15.On June 8 Clark again decided to discharge Shea. Hewrote to Rusty, his superior in San Francisco,that daypursuant to his standing instructions about clearingdischarges during this period of union activitiesOn June17Rufty telephonedClarkand authorized him to fireShea. That same day the Regional Director for Region 20issued his Decision and Direction of Election in Case20-RC-8037A copywas received in the San Jose officeon June 18. Despite receipt of the decision,Clark calledShea in and discharged him as planned around 5:30 p.mthat day. Clarktold Shea he had to let him go because hiswork was not up to par and Dugan had to supervise hisfilestoo closelyShea asked whether receipt of thedecision in the office that day had anything to do with thedecision to terminate him. Clark replied that he did notknow what Shea was talking about.SometimeshortlybeforeShea'sdischargetheDilley-Christensenconversationaboutblacklistingsetforth in section A,2.b.above. occurred.SometimeshortlyafterShea'sdischarge theDilley-Christensenconversation about next year'sbudget set forth in sectionA,2,c,above,occurred.On June 21 theDilley -Christensen conversation about adjuster Bud Mohnset forth in sectionA, 2, d, above,occurredSometimeduring June, at a biweekly adjusters meeting, Clark THE HARTFORD INS. GROUP583complimented Dilley on the manner in which he hadhandled a particular case.Sometime between June 18 and July 15 ChristensentoldMiss Shiraki, "Dille} better watch it. You know whathappened to Shea,' and it's a funny thing, Shea wasterminated the same day that NLRB election date wassentdown."'Dilley began a 2-week vacation on July 15 That day heacted as the Union's observer in the election in Case20-RC-8037 Following the election, which the Union wonbyamarginof19to3,theClark-Reinheimerconversation set forth in section A, 1. above, took placeIn July, apparently after July 15 and before July 19.Christensenagainrecommended to Clark that hedischargeDilley.'On July 19 Jack Birkland, Rufty'sassistant in the Pacific Department, inspected the SanJose officeClark asked him to review Dilley's work.Birkland audited all of Dilley's files created in JuneHetold Clark that, if the work prior to June was as bad as itwas in June, Dilley probably should be terminated.Dilleyreturned from his vacation on July 29 Thatafternoon he was summoned to a meeting with Clark,Harkins, and Christensen. He was told by Clark thatRespondent was not satisfied with his work, especially themanner in which he was investigating claims and placingdocumentation of his work in the files. He was placed on30-day probation. He was told that if his work did notimprove in that time he would he discharged. Christensensuggested that he plan his work more efficiently bycomingto the office early eachmorning andby keeping alog,known as an adjuster's route sheet. of his dailyactivities.Dilley refused to sign some notes of the meetingwhich were prepared by Harkins.Dilleydid his best to impiove his work during themonth of August. He came early to the office mostmornings to plan his day's activities and get an early starton carrying out those plans He worked some eveningsand Saturdays He kept a daily route sheet and turned it'7 he record is hereby corrected to remove the quotation mark whichappears at this point on line 17 of page 162 of the transcript I heard noclose quotationmark at this point in the inflection of Miss Shiraki'sanswer to the General Counsel's request,"Please tell us what was said"Miss Shiraki was not examined further or cross-examined after thisquestion and answer'As indicated in section A, 2, above, I credit Christensen only where histestimony is corroborated by another witness I found him a superficiallyfrank and candid witness who became extremely evasive whenever theexamination,whether direct or ,cross, got into areas dangerous forRespondentHis testimony on this episode is illustrativeHe first deniedcategorically saying toMiss Shiraki "Dilley better watch it, look whathappened to Shea"He was then asked the same thing about the secondhalf of the statement Miss Shiraki attributed to him His reply was that hemay have made such a statement in a jovial context to a group of peopleinthe office but not particularly toMiss ShirakiLater, on redirectexamination.hewas asked,"Did you discuss the union with [MissShirakil"Mr Dilley with her7"lie replied,"Imay have said,'What iscooking'''or "What are you people up to" " Then, still on redirect after along effort to elicit from him what he remembered about his conversationswithMiss Shtraki,he was asked, "Are you saying this, that Miss Shirakimight have participated as an observer in some group discussion'"" Hereplied,"That'scorrect"Finally,on recross examination,afterhisrecollectionwas refreshed by an affidavit given to the General Counselduring the investigation of these cases,he acknowledged making "anoffhand remark to an employee that it was peculiar that Shea wasterminated the same day that the National Labor Relations Board electiondecision was received"lie went on, "As to whether it was to Miss Shirakior not, I couldn't answer that "'The record is unclear on precisely when this happened I gather,however, that it formed a part of Clark's thinking on July 19 when heasked Birkland's opinion about Dilley's workin to Christensen in order to keep his supervisor apprisedof what he was doing.On August 29 Clark reviewed Dilley's files which hadbeen createdin JulyHe decided to fire Dilley. On themorning of August 30 Dilley was summoned to 'a meetingwith Clark and Christensen Clark told Diller that he hadreviewed his ides and had come to the conclusion thatDilley had not put forth the effort he said he would andthat his work did not show any improvement during theprobation period. After a discussion of Dilley's work andshortcomings,Clark discharged Dilley,InNovember Clark and Reinheimer had a secondconversation about Reinheimer's career with Respondent.Clark told Reinheimer that he did not understand why aman withReinheimer'smanagement potential wanted toget involved in union activities.10Hepointed out thatRcinheimer s identification with the Union could tip thescales against him it, in the future, he was competingagainst another employee for promotion to a managementposition and their qualifications were equal in all otherrespects.2ConclusionsFirst, I do not credit Clark's testimony that he firstlearnedofunionactivityamongemployeesinRespondent's San Jose office onMarch II when thepetition in Case 20-RC-8037 was served on RespondentEfforts to organize insurance workers in San Jose wereadmittedly common knowledge as early as January, if notbeforeThe situation was sufficiently serious to causeRespondent to take official cognizance of it by instructingClark to check with his superiors in San Francisco beforedischarging anyone during this perilous period Therefore,Ifind that Clark knew full well that Shea and Dilley werethe coleaders of the move to organize his adjusters when,onMarch 8, he made his initial decision to fire one ofthem i iBut to findthatClark knew of Shea's and Dillcv'sunion activities when he first began thinking of getting ridof them is not to find that he was necessarily motivatedby their union activities. It is clear that Respondent'sniotite in these cases is Clark's motive. Therefore.whether the discharges of Shea and Dilley violate Section8(a)(3) and (1) of the Act mustturn on an inquiry into thestate of Clark's mind"At the time Rcinheimerwas activein negotiations between Respondentand the Union as a memberof the Union's negotiating teamHe is stillemployed as an outsideadjusterinRespondentsSan Jose office There isno indication that he has been discriminatedagainst in any way because ofhis union activities"Respondent's brief,in effect,concedesthis pointIt first states, "Clarkhad no knowledge of the union's activityinthe office untilMarch 11.1968This standsunchallenged in the,record and is very significant "However, a page later, in discussing Respondent's reason for canceling itsdecision todischargeShea at that time the brief states,"Shea hadannounced his advocacvof theunionandhisworkfor the unionlie hadbeen warnedabout the low qualityof his work formonths He was awarehis employmentwas in jeopardy To be discharged on the day an RCpetitionwas received wouldvirtuallyconstitute a threat, defiance andgesture of contemptto the union -even though the two eventswere purecoincidence,aswas the case hereFor thesevery obvious andelementaryreasons,itwas decided on Mr. Harkins' instructions uponconsultation with counselto cancel theplans of discharge on March 11,1968A wise and practical decision,forming no basis for inference,innuendo or suspicion(asMr Orenstemsuggestedby question) thatRespondent had decided to wait until things cooled off" (Emphasissupplied ) 584DECISIONS OFNATIONAL LABORRELATIONS BOARDThere is much uncontradicted evidence in the record toshow that Respondent's incompetence defense is not ablatant pretext. This evidence is particularly strong inDilley's case.Marvin Franklin, the fill-in supervisor in thesummer of 1967, tiled a written report dated August 9.1967, on the San Jose office with Jack Birkland when hereturned to San Francisco. It contains a passage which isespecially critical of Dilley '= Dilley was passed over for araise by Clark in September 1967. Both events took placelong before Dilley became involved in any union activitiesand are, therefore, above the suspicion which attaches toevidence of dissatisfaction with his work growing out ofincidents coining after Respondent knew he was trying tobring in the Union. Moreover, all the evidence whichdates from the period of Shea's and Dilley's known unionactivities is not unworthy of belief for that reason. I creditthe testimony of Respondent's witnesses, even Clark, whenthey detail their reasons for concluding that Shea andDilley were less than outstanding in their work as claimsadjusters. A key exhibit in Respondent's case is a stack ofmore than 125memorandawrittentoDilleybyChristensen between January and August in connectionwith various cases assigned to Dilley. Each one is critical,in some degree, of the work Dilley was doing on the case.A major part of the hearing was devoted to examinationand cross-examination of Christensen on the files whichgave rise to these memoranda. The General Counsel'spoint is that the exhibit cannot be taken at face value tothrowDilleyout of court It is a point well taken.However, when all the points scored by both sides aboutallofDilley's cases, points which I find it unnecessary todetail here, are thrown into the scale, the exhibit doesestablish that Christensen had grounds for being.crittcal ofDillev's work.But to find that Clark may have had sufficient reasonfor deciding that Shea and Dilley were not doing theirwork well enough to continue in Respondent's employ isnot to find that he, in fact, reached that decision withoutbeing swayed materially by their known union activitiesThe answer still requires a finding as to what was goingon in Clark's mind when he decided to discharge them.Two brief excerpts from Clark's testimony especiallyreveal his state of mind. Neither relates directly to hismotiveClarkwas asked when he found out about Shea'sDecember 1967 automobile accident and under whatcircumstances. His answer was:Ibelieve on the Monday following the accident, Bobcame to me first thing in the morning and told meabout it. He told me he had a problem because thepolicereport indicated that there had been somedrinking involved and I told him that we had a littleproblem here because this was a direct violation and heknew it. that I would do what I could to help him out.1="Bob Dilley wasalmost completelynon-productive in the older casesand Suit filesin the hands of our attorneys.He has a mental block inopening these old cases to determine what he should do to move them toclosing or pricing Supervisory memorandums failed to securea properresponse BothDilley and Attorney Chadwickwere aware that I desired toset up a conference to comparethe Companyfilewith theattorney's filefor necessary investigation and pricing However I was unable to make anappointment because Dilley shunsthese filesas well as the older non-suitfilesOur attorneys still controlthe Suit filestoo much"in newer files,itwas noticeable that Dilley suffers from indecision. Hisbackground is such that we should not expect this trait Frankly.Idoubtthat he will remain underJohn Clark'smanagement.Ithink he will hangon as long ashe can but,if he does not change,John will terminate himwhen aware of the foregoing shortcomings "Ido believe that I spent most of that day in thatregard. I felt that at that time that Bob Shea showed apotential to be a very good adjuster. That maybe thiswould stimulate-him - it is a problem, but,"We will goto bat for you if you will go to bat for me." 1 hopedthat Bob would go to bat for us.Clark was asked whether he told Reinheimer, in theirNovember conversation, that his membership or activityin behalf of the Union would interfere with his promotionor progress His answer wasNo, only to the extent I said, "It will be verypossible that if two people of equal ability and equalstature were sitting here and a decision had to he madeand everything else was equal, that possibly it could gothe other way " Now, this was a very logical statement.The questions were put to Clark by Respondent's counsel.The answers show that Clark thought in terms of loyaltyto himself as the personification of Respondent and apenalty to be paid if employees placed any otherinterestbefore that loyaltyClark went to bat for Shea becauseShea was doing his best to do a good job as an adjusterforClark at a time when Shea had not turned to theUnion to helphim inhis dealings with Clark. It is logicalto Clark that an employee should be denied promotion tomanagement level for turning toa unionto help him inhisdealingswithClark.Therefore, I find, for thefollowing reasons, that but for their union activities Sheaand Dilley would not have been discharged by Clark:1.Both Shea and Dilley had long experience in claimsadjustingWhile both had been with Respondent only arelatively short time and there is evidence that criticism oftheir work began early in their employment and bel'oretheir union activities, neither was so had before his unionactivities began that Respondent could not use him.2.Neither Shea nor Dilley was the worst outsideadjuster on the San Jose staff. In fact. Dugan testifiedthat Shea's work was about on a par with the work ofother adjusters under his supervision. All of them, asDugan pointed out, have their good points and their badpoints, and both Shea and Dilley carried approximately150 cases up until their discharges, the workload of a fullyqualified journeyman adjuster.3.Shea and Dilley were notunique inthe particularshortcomings pointed to by Respondent. All adjusters tailtomeet their 15-day and 90-day report deadlines fromtime to time. All adjusters have to be prodded by theirsupervisors from time to time to perform various chores.That is the nature of the supervisor's job and one of themain reasons for his existence. And memoranda fromsupervisor to adjusterare anormal way of applying thatprod, so that the fact that Christensen wrote numerouscriticalmemoranda to Dilley is of no special significance.even if the number is greater than he wrote to any otheradjusterunderhis supervision, as Christensen claimed.4.Clark discharged Shea despite the fact that Duganthought Shea was good enough to work for Respondentand did not recommend his discharge even though Dugandid complain to Clark about Shea's work Yet Mackey,the only adjuster who was discharged by Clark other thanShea and Dilley insofar as this record reveals, wasdischarged on Dugan's express recommendation.5.Respondent condoned Shea's violation of a strict ruleagainst driving a company car while drinking prior toShea's union activities6.Both Shea and Dilley were assigned new cases justbefore they went on vacation. Shea was discharged soonalter he returned, Dilley was placed on the probationwhich led to his discharge. In each case a significant THE HARTFORD INS. GROUP585development in Case 20-RC-8037 took place in theinterim. In Shea's case Clark learned that an election wasgoing to be held. In Dilley's case Clark learned that anoverwhelming majority of the employees in his departmentwanted to be represented by the Union.7.Christensen toldMiss Shiraki, in effect, that Sheahad been discharged for his union activities and Dilley wasinthe same danger. While I do not inter from thisconversation that Clark had taken Christensen into hisconfidence or that Christensen was making a confession ofmotivewhich is binding on Respondent, I think thatChristensen's remark accurately reflects the atmosphereprevalent in the San Jose office during the organizingcampaign and that Christensen, as a supervisor, was in aposition to be aware of Clark's attitudes and opinions.8Franklin's report dated August 9, 1967, on his brieftour as a claims supervisor in the San Jose office does notestablishDilley's incompetence. The fact that Dilley lastedmoie than a year after Franklin made his observations,standingalone,mightbeattributedtoClark'sforbearance. However, immediately following the part ofFranklin's report which I have quoted in footnote 12above appears the following paragraph:GilCooper is working but you cannot tell howeffectively.His files are very poorly documented.During his two-week vacation, it was almost impossibleto take action on his files, because we never knew wherehe stood His "Full Cap." Reportisnotsupported bydocumentation. He carries too much in his head Thereare frequent complaints that he fails to contact onschedule or return telephone calls. His future is also indoubt in my personal opinion.Cooper was promoted in February to the managership ofRespondent's office in San Luis Obispo9.The records of the home office audit of the San Joseofficecarriedout in late February do not supportRespondent'spositionthatSheaandDilleyweredischarged solely because of their incompetence. Notesmade on the various files created in November 1967 showthat every adjuster was criticized for his handling of cases.Lloyd Stallcup's cases are especially noteworthy in thisrespect.For example, the auditor's remarks on caseAL79966, showChristensenasStallcup'ssupervisor.indicate that Stallcup's 15-day report was late and thencontinue, "no claimant statement; no interview form orauthorization or verification of medical." This is preciselythe point Respondent was making as its reason for findingShea and, especially, Dilley incompetent, i.e.. that theydid not place in the files sufficient documentation of thework they had done to permit others to pass on the claimand their work in connection with it. Moreover, the fieldinspection report from which I have extracted commentsabout Shea and Dilley set forth above contains morederogatory comments about other adjusters, especiallyStallcup.There are 9 "code 12" adjusters listed in thisreport.Three of them, Reinheimer, Fred Samler, andNormanWomack, are deemed "too new to evaluate."George Lucero is rated good in all aspects of his job.Puryear wouldseemto be rated a little higher than Sheaand Dilley since the comments on him read, "Aptitude isgood, initiative is fair, abilityasnegotiatorandinvestigatorfair,butimprovinginmorerecentassignments. Present assignment as a resident adjustershould reveal his further potential." But the comments onSmith place him at best on a par with Shea and Dilley inthe opinion of the inspectors ("Aptitude is fair. Initiativeisfair.Ability as negotiator and investigator is fair, priortoleavingus.Improvement noted since return inFebruary"). And their comments on Stallcup place himwell below Shea and Dilley ("Aptitude is fair: initiative ispoor; ability as negotiator is poor with attorneys, fair withgeneral public: ability as investigator is poor. Potential islimited").Yet Smith was rehired by Clark in FebruaryafterquittinginDecember 1967, and Stallcup isapparently still employed by Respondent in the San Joseoffice10.Shea was discharged despite the lailure of hisimmediate supervisor, Dugan, to so recommend. In fact.firingShea was so far from Dugan's mind that, whenShea returned from vacation on June 17, Dugan reviewedShea's files with him and gave him 2 weeks in which tocorrect deficiencies Dugan found in them. Dilley, on theother hand. was placed on probation and ultimatelydischargedshortlyalterhisimmediatesupervisor,Christensen. recommended his discharge. The fact thattheir cases differ in this normally significant respect doesnot establish that Clark was differently motivated in theone case than in the other The distinction grows out of adifference in the personalities of Dugan and Christensen,not out of any significant difference in the level of Shea'sand Dilley's competence. Dugan is a somewhat phlegmaticpragmatist, as evidenced by his ability to get along withShea despite the fact that Shea's shortcomings sometimesannoyed him. Christensen is an abrasive supervisorfrequently at odds with those under him. Smith quit inDecember 1967 because he could not get along withChristensen.When he returned in February afterdiscovering that the job he had gone to was not as good asthe one with Respondent he had quit, Clark assigned himto Dugan's supervision. Cooper took umbrage at the styleand tone of a memorandum Christensen wrote to him inDecember 1967 or January 1968. Clark reprimandedChristensenClarkwas fully aware of Christensen'spropensityforalienatingthoseunderhimwhenChristensen came to hint about Dilley.For these reasons, therefore, 1 find that, despitegrounds he may well have had, Clark would not have firedShea and Dilley if they had not been the leaders in theUnion's drive to organize the employees under himWhenClark discharged Shea on June 18 and Dilley on August30 for that reason, Respondent violated Section 8(a)(3)and (1) of the Act.Upon the foregoing findings of fact, and on the entirerecord in these cases, I make the following:CONCLUSIONS OF LAW1.The Hartford Insurance Group is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2United IndustrialWorkers of North America,PacificDistrict,affiliatedwith Seafarers' InternationalUnionofNorthAmerica,AFL-CIO, is a labororganization within the meaning of Section 2(5) of theAct.3By threatening employees with reprisals, includingdischarge and blacklisting in the insurance industry, fortheir union activities,Respondent has interfered with,restrained, and coerced its employees in the exercise of therights guaranteed to them by Section 7 of the Act andthereby has violated Section 8(a)(1) of the Act.4.By discharging Robert E. Shea on June 18, 1968,and Robert E. Dilley on August 30, 1968, because of theirunionactivities,Respondent has discriminatedwithrespecttotheirhireand tenure of employment,discouragingmembership in the above-named labor 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganization, and thereby has violated Section 8(a)(3) and(I) of the Act.5.The aforesaid unfair labor practices arc unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.6.The allegations of the consolidated complaint thatRespondent violated Section 8(a)(1) of the Act by ClaimsSupervisorCarlinP.Christensen'sinterrogationsofemployees during March 1968 and on or about July 21,1968, and by Christensen's advising an employee on June21,1968,thatRespondenthadassuredemployeespermanent employment upon the condition they wouldvote against representation by the above-named labororganization have not been sustainedTHE REMEDYHaving found that Respondent has engaged in unfairlabor practices, L will recommend that it cease and desisttherefrom and take certain affirmative action which willeffectuate the policies of the Act.Ihave found that Respondent has discriminated againstRobert E. Shea and Robert E. Dilley Therefore, I willrecommend that Respondent otter each immediate andfull reinstatement to his former or substantially equivalentposition without prejudice to any seniority or other rightsand privileges previously enjoyed and make each whole forany loss of earnings he may have suffered as a result ofhis discharge by paying to him a sum of money equal tothat which he normally would have earned as wages fromthe date of his discharge until the date of Respondent'soffer of reinstatement, less his net earnings during suchperiod, with backpay and interest thereon to be computedin the manner prescribed in FW Woolworth Company.90 NLRB 289, andIsisPlumbing & Heating Co,138NLRB 716Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following'RECOMMENDED ORDERThe Hartford Insurance Group, its officers,agents,successors,and assigns, shall1.Cease and desist from:(a)Threatening its employees with reprisals for theirunion activities(b)Discriminating against its employees in order todiscourage membership in United IndustrialWorkers ofNorthAmerica,Pacific District, affiliated with Seafarers'International Union of North America, AFL-CIO, or anyother labor organization(c)Inany like or related manner interfering with,restraining,or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act2rake the following affirmative action which isnecessary to effectuate the policies of the Act(a)Offer to Robert E. Shea and to Robert E. Dilleyimmediate and full reinstatement to their former orsubstantially equivalent positions without prejudice to anyseniority or other rights and prn ileges previously enioycdand make each whole for any loss of pay suffered as aresult of Respondent'sdiscrimination against him in themanner set forth above under "The Remedy."(b)Notify Robert E. Shea and/or Robert E. Dilley ifpresently serving in the Armed Forces of the UnitedStates of their right to full reinstatement upon applicationinaccordance with the Selective Service Act and theUniversalMilitary Training and Service Act, as amended,after discharge from the Armed Forces.(c)Preserve and, upon request. make available to theBoard or its agents. for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards. personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(d) Post at its office in San Jose, California, copies ofthe attached notice marked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director forRegion 20. after being duly signed by Respondent'srepresentative, shall he posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material(e)Notify the Regional Director for Region 20, inwriting,within 20 days from the date of receipt of thisDecision,what steps Respondent has taken to complyherewith."I FURTHFR RECOMMEND that the complaint be dismissedinsofarasitallegesthatCarlinP.Christenseninterrogated employees duringMarch 1968 and on orabout July 21, 1968, regarding their membership in oractivities on behalf of the Union and that Christensenadvised an employee on June 21, 1968, that Respondenthad assured employees permanent employment upon thecondition they would vote against representation by theUnion"in the event that the Recommended Order is adopted by the Board, thewords "this notice is posted by order of the National Labor RelationsBoard alter a trial at which all sides had the chance to give evidence, theNational Labor Relations Board found that we, the Hartford InsuranceGroup, violated the National Labor Relations Act, and ordered us to postthisnotice,"shallbe substituted for the words"Pursuant to theRecommended Order of a Trial Examiner of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Ac,t, as amended, we hereby notify our employees that." in thenotice In the further event that the Board's order is enforced by a decreeof the United States Court of Appeals, the words "this notice is posted byorder of the United States Court of Appeals" shall he substituted for thewords "this notice is posted by order of the National Labor RelationsBoard ""In the event that this Recommended Order is adopted by the Boardthis provision shall be modified to read. "Notify the Regional Director forRegion 20,inwriting,within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMI'LOYEFSPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees thatThe Act gives all employees these rightsTo engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representative oftheir own choosingTo act together for collective bargaining or otheraid or protection, andTo refrain from any or all of these things. THE HARTFORD INS. GROUPWE WILL NOT threaten to fire you or blacklist you inthe insurance industry if you take partinunionactivities.WE WILL immediately offer to reinstate Robert E.Shea and Robert E. Dilley to their former orsubstantially equivalent jobs %k ithout any change in theseniority or other privileges they enjoyed before wedischarged them and we will pay to them any moneythey lost as a result of our discrimination against themwith interest at 6 percent.WE wli.i notify Robert E. Shea and/or Robert E.Dillcy, if either or both of them are presently serving inthe Armed Forces of the United States, of their right tofull reinstatement upon application in accordance withthe Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.All our employees are free to join or not join United587IndustrialWorkers of Forth America, PacificDistrict,affiliatedwith Seafarers'InternationalUnion of NorthAmerica, AFL-CIO, or any otherlabor organization.DatedByTHE HARTFORD INSURANCEGROUP(Employer)(Representative)(Title)This notice must remainposted for60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 13050 FederalBuilding,450GoldenGate Avenue, Box 36047, SanFrancisco, California 94102, Telephone 415-556-3197.